On November 13,1998, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, and Count II: Ten (10) years in the Montana State Prison, to run concurrently with each other and concurrently with the sentence imposed in Cause No. BDC 94-024.
On June 18, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and represented by Kathleen Foley. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this case be remanded to the district court to address any issues of claimed credit for time served.
Done in open Court this 18th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson